DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination based on the application filed on 12/17/2018.
Claims 1, 7-11 and 19-20 are rejected under 35 U.S.C. 102(a)( ) as being anticipated by WO 2014/032003 A1 (Publication Date 27 February 2014) by Kresse et al.
Claims 2-6, 12-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kresse, in view of US PGPUB No. 2014/0372089 by Weng et al.
This action is made Non-Final.
Specification
The use of the term FluvSim, Roxar by Emerson, SKUA by Paradigm, IHS Kingdom by IHS, and Jewel Suite by Baker Hughes, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ®
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
----- This page is left blank after this line -----

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-11 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/032003 A1 (Publication Date 27 February 2014) by Kresse et al.
Regarding Claim 1
Kresse teaches a method, comprising: obtaining a mechanical earth model of a formation (Kresse: [0007] "... The method may generate a mechanical earth model using the integrated wellsite data..." [0062][0066]); modeling a hydraulic fracture growth pattern in the formation from a stimulation of the formation (Kresse: [0084]-[0091], [0085] "... Figures 5.1-5.4 depict an example of a hydraulic fracture growth pattern...”), the stimulation comprising an injection of a volume of fluid into the formation (Kresse: [0085] "... As proppant is injected into the subterranean formation 502 from the wellbore 504, pressure from the proppant creates induced hydraulic fractures 591 about the wellbore 504...." proppant as fluid of the claim); determining an increase in pressure in the formation resulting from the stimulation (Kresse: [0088]"... When a fracture pressure is greater than stress acting on the encountered fracture, the fracture growth pattern may propagate along the encountered fracture. The fracture growth pattern may continue propagation along the encountered fracture until the end of the natural fracture is reached. The fracture growth pattern may change direction at the end of the natural fracture, with the fracture growth pattern extending in a direction normal to a minimum stress at the end of the natural fracture. As shown in Figure 5.4, the induced hydraulic fracture extends on a new path 527 according to the local stresses 01 and 02....") ; and predicting whether a seismic event will occur in the formation based on the increase in pressure (Kresse:[0090]-[0093], [0093]"... By modeling the fluid pressure inside the natural fractures, the potential shear slip condition may be evaluated along the natural fractures, and the likelihood of microseismic events may be assessed and predicted, which may provide a direct connection between the predicted fracture geometry and microseismic trigger mechanisms....").
Regarding Claim 7
Kresse teaches further comprising, prior to obtaining the mechanical earth model, characterizing a plurality of properties of the formation, wherein characterizing comprises obtaining wellsite data from at least one of core data, borehole imaging data, outcrop analogues, and seismic data (Kresse: [0113]-[0114][0066]-[0068]) .

Regarding Claim 8
Kresse teaches wherein the increase in pressure is calculated based on the volume of fluid injected into the formation (Kresse: [0095]) .
Regarding Claim 9
Kresse teaches further comprising calibrating the mechanical earth model to match measured micro-seismicity from the stimulation1 (Kresse: [0074]-[0077]).
Regarding Claim 10
Kresse teaches further comprising altering at least one parameter of the stimulation to mitigate risk of the seismic event (Kresse: [0062]-[0065]).
Regarding Claim 11
Kresse teaches further comprising performing the stimulation (Kresse: [0062]-[0065]).
Regarding Claim 19
Kresse teaches a system  (Kresse: Fig.9 [0128]-[0137]) for generating a model of a formation (Kresse: [0075]) , comprising: a computer processor (Kresse: Fig.9 element 930) ; and memory  (Kresse : Fig.9 element 926) comprising instructions executing on the computer processor with functionality to perform: receiving parameters of the formation (Kresse: [0066]-[0067]) ; modeling a mechanical earth model of the formation based on the parameters (Kresse: [0068] formation of mechanical earth model) ; simulating a stimulation of the formation, the stimulation comprising an injection of a volume of fluid into the formation (Kresse: [0069] "... The generated MEM 462 may be used as an input in performing stimulation planning 447...."); modeling a hydraulic fracture growth pattern in the formation from the stimulation of the formation (Kresse: [0074] [0077] specifically and in general [0084]-[0111]) ; and presenting, on a graphical user interface, a stress profile of the formation comprising changes in stress through the formation resulting from a change in pressure through the reservoir, the stress profile generated from the mechanical earth model and the hydraulic fracture growth pattern model (Kresse: Fig.5.1-5.4 [0085]-[0088]) .
Regarding Claim 20
Kresse teaches wherein the system further comprises at least one sensor measuring at least one of the parameters of the formation, the at least one sensor in communication with the computer processor (Kresse: [0033]-[0034]).
----- This page is left blank after this line -----

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2-6, 12-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kresse, in view of US PGPUB No. 2014/0372089 by Weng et al.
Regarding Claim 2
Teachings of Kresse are shown in the parent claim 1. Kresse does not explicitly teach this limitation. 
Weng teaches further comprising generating a stress profile of the formation based on the increase in pressure (Weng: [0119][0120]) , the stress profile comprising a map of stress magnitudes over an area of the formation (Weng: [0137]-[0147], See specifically [0145] map view of the stress and Mohr structure as disclosed on [0141]) .
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Weng to Kresse with the motivation that Weng and Kresse are analogous art to the claimed invention in the field of fracture growth pattern estimating (Weng: [0009]-[0010] Fig. 23A-C; Kresse: Abstract) and also works of common inventor Weng et al.
Regarding Claim 3
Weng teaches wherein a stress field is defined on the stress profile, the stress field delineating a distance through the formation subjected to a minimum amount of stress from the increase in pressure (Weng: specifically [0141], and additionally [0137]-[0151]) .
Regarding Claim 4
Weng teaches further comprising calculating tensile and shear mobilization in the formation based on the stress profile (Weng: [0145]"... 0145] As shown by the cross-sectional view of FIG. 19A,a stress disturbed region 1918 proportional to fracture height of the frachrre 1701 may be generated. Shear deformation 1920 may be generated about the stress distributed region as indicated by the double arrows. As shown by the map view of FIG. 19A, tensile deformation T may be applied to the hydraulic fracture as indicated by the opposing arrows....") .
Regarding Claim 5
Weng teaches further comprising modeling micro-seismic activity in the formation from the calculated tensile and shear mobilization (Weng: [0145]-[0151] but e.g. in [0146] "... [0146] Similar to the natural fractures 1702, if the stress state is such that the shear envelope 1808 of the rock matrix is reached, a shear crack may be created in the rock matrix, which may also trigger a microseismic event. It may be easier to reach the failure condition for at least some of the existing natural fractures 1702 than the rock matrix....").
Regarding Claim 6
Weng teaches further comprising, prior to modeling, measuring for a time period micro-seismic events from the formation to determine if the formation has an active fault (Weng: [0009]-[0011] Fig.23A Step 2352, Abstract) .
Regarding Claim 12
Kresse teaches a method, comprising: obtaining a mechanical earth model of a formation (Kresse: [0007] "... The method may generate a mechanical earth model using the integrated wellsite data..." [0062][0066]); modeling a hydraulic fracture growth pattern in the formation from a stimulation of the formation (Kresse: [0084]-[0091], [0085] "... Figures 5.1-5.4 depict an example of a hydraulic fracture growth pattern...”), the stimulation being performed in a plurality of stages along a borehole extending through the formation (Kresse: [0070]-[0071]) ; determining an increase in pressure in the formation resulting from the stimulation (Kresse: [0088]"... When a fracture pressure is greater than stress acting on the encountered fracture, the fracture growth pattern may propagate along the encountered fracture. The fracture growth pattern may continue propagation along the encountered fracture until the end of the natural fracture is reached. The fracture growth pattern may change direction at the end of the natural fracture, with the fracture growth pattern extending in a direction normal to a minimum stress at the end of the natural fracture. As shown in Figure 5.4, the induced hydraulic fracture extends on a new path 527 according to the local stresses 01 and 02...."); generating a stress profile for each of the plurality of stages (Kresse: various stimulation design stages 468 as disclosed in [0068]-[0072][0080] Fig.4A-B). Kresse teaches calibrating the completed stage of the stimulation prior to performing a subsequent stage of the stimulation, the calibrating comprising updating one or more input parameters of the model to match the modeled stress profile of the completed stage with the measured stress profile of the completed stage  (Kresse: [0062], [0074]-[0077]) 
Kresse does not specifically teach remaining limitations. 
Weng teaches generating a stress profile for each of the plurality of stages (Weng: [0119][0120]), each stress profile comprising a map of stress over an area of the formation (Weng: [0137]-[0147], See specifically [0145] map view of the stress and Mohr structure as disclosed on [0141]); performing at least one of the stages of the stimulation (Weng: Fig.23A step 2350); measuring stress within the area of the formation around a completed stage of the stimulation to generate a measured stress profile of the completed stage (Weng: [0181], Element 2352 detailing the measured stress via microseismic events/ measurements); and calibrating the completed stage of the stimulation prior to performing a subsequent stage of the stimulation, the calibrating comprising updating one or more input parameters of the model to match the modeled stress profile of the completed stage with the measured stress profile of the completed stage (Weng: Fig.23B [0185], Also see in general [0103]-[0127] a multi-stage example) .
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Weng to Kresse with the motivation that Weng and Kresse are analogous art to the claimed invention in the field of fracture growth pattern estimating (Weng: [0009]-[0010] Fig. 23A-C; Kresse: Abstract) and also works of common inventor Weng et al.
Regarding Claim 13
Weng teaches further comprising calculating a first rate of stress propagation in a first stage of the stimulation based on the increase in pressure (Weng.: [0149]-[0152] showing various stages of stress propagation at time intervals t1-t4 and process is iterative as disclosed in Fig.15 steps 1584-1599 [0127]) .
Regarding Claim 14
Weng teaches further comprising performing a first rock failure analysis on the formation based on the stress profile for at least one of the plurality of stages of the stimulation to predict micro-seismic activity (Weng: [0137]-[0151] disclosing Shear failure may be interpreted based on failure parameters, such as a failure envelope ( e.g., a Mohr-Coulomb failure envelope) and a stress state (e.g., a Mohr circle) leading to prediction of microseismicity) .
Regarding Claim 15
Weng teaches comprising measuring micro-seismic activity from the completed stage, and wherein the calibrating further comprises updating one or more input parameters of the model to match the predicted micro-seismic activity with the measured micro-seismic activity (Weng: Fig.23B Step 2358 [0150]-[0151])  .
Regarding Claim 16
Weng teaches further comprising defining a stress field on the stress profile, the stress field delineating a distance through the formation subjected to a minimum amount of stress from the increase in pressure (Weng: specifically [0141], and additionally [0137]-[0151]).
Regarding Claim 17
Weng teaches further comprising predicting whether a seismic event will occur in the formation based on whether the stress field extends into a geological feature (Weng: [0137]-[0151], see [0149]-[0152] specifically).
Regarding Claim 18
Kresse and Weng both teach further comprising providing a recommendation for mitigating the risk of generating induced seismicity, the recommendation comprising altering at least one of a drilling direction, fracture initiation point locations, fracturing fluid volume, fracturing fluid type, and maximum proppant concentration (Weng: [0067]-[0073] teaches adjusting fluid volume based on various factors like velocity and leakoff, [0120] shows The generating may also involve (1588) detennining hydraulic fracture parameters (e.g., pressure p, width w, flow rate q, etc.) of the hydraulic fractures; Kresse: [0120]).
Relevant Prior Art of Record
NPL titled “Geomechanical modeling of induced seismicity resulting from hydraulic fracturing’ by Maxewell et al teaches geomechanical models complement monitoring-based traffic-light systems and can be used to test various operational changes to identify a scenario that reduces seismic hazard. See paper for details.
NPL titled “A statisticalmodel for seismic hazard assessment of hydraulic-fracturing-induced seismicity” by Hajati et al teaches statistical model to compute the occurrence probability of hydraulic-fracturing-induced seismicity. This model can be used to assess the seismic hazard associated with hydraulic fracturing operations.

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Thu, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147      
Friday, November 19, 2021                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Weng prior art not used here also teaches this limitation Fig.23C Step 2383.